Case:20-16046-CDP Doc#:10 Filed:10/20/20                   Entered:10/20/20 14:19:55 Page1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO
                               The Honorable Cathleen D. Parker



 In re:
                                                      Case No. 20-16046 CDP
 LARIMER SKYVIEW, INC.
                                                      Involuntary Chapter 7
     Debtor.


                                     ORDER FOR RELIEF AND
                             PROCEDURE IN INVOLUNTARY CASE


          On consideration of the petition filed on September 10, 2020, against the above-named
debtor, and no pleading or other defense thereto having been filed within the time provided by Fed.
R. Bankr. P. 1011(b), an order for relief must be entered pursuant to Fed. R. Bankr. P. 1013(b). In
order to comply with Fed. R. Bankr. P. 2003, the United States Trustee must call a meeting of
creditors to be held not more than forty (40) days after the order for relief. In addition, Fed. R.
Bankr. P. 2002(a)(1) requires that the Clerk of the Bankruptcy Court provide not less than twenty
(21) days’ notice of said meeting of creditors. Therefore, it is


          ORDERED that an order for relief under Chapter 7 of Title 11 of the United States Code is
hereby GRANTED; and it is


          FURTHER ORDERED that, pursuant to Fed. R. Bankr. P. 1007(b) and the Local Rules of
this court, Debtor shall file creditors’ mailing address matrix on or before seven (7) days from the
date of entry of this order and the schedules, statement(s) of affairs and other required documents
within fourteen (14) days from the date of entry of this order; and it is
Case:20-16046-CDP Doc#:10 Filed:10/20/20                  Entered:10/20/20 14:19:55 Page2 of 2


        FURTHER ORDERED that in the event Debtor does not comply with Fed. R. Bankr. P.
1007(b) by timely filing schedules and statements, the petitioning creditors shall, pursuant to Fed. R.
Bankr. P. 1007(k), file statements, lists, schedules and creditors’ matrix on behalf of the estate and
within twenty-eight (28) days from the date of entry of this order.


                                                        BY THE COURT



                                                        ________________________ 10/20/2020
                                                        Honorable Cathleen D. Parker
                                                        United States Bankruptcy Court
